DETAILED ACTION
Re Application number 16/904039, this action responds to the amended claims dated 11/23/2021
At this point, claim 1 has been amended.  New claims 2-20 have been added.  Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Dennis O’Connor (65215) on 03/08/2022 via telephone.
With respect to claims as filed on 11/23/2021, please amend claims 1 and 11, as follows:

LISTING OF CLAIMS
1.	(Currently Amended)	A memory system, comprising:
a memory device including a plurality of memory blocks; and
a controller configured to control the memory device,
wherein the controller:
stores user data in an original block selected among the memory blocks, and
when the original block becomes a closed block:
generates a copy block by copying data of each page of the original block into a page having the same page address of a free block among the memory blocks, and
stores map data associated with the user data in the memory device, 

wherein the common page address is a page address which is in common in the original block and the copy block, and
wherein a combination of the common page address and the address of the original block indicates a first page within the original block;
wherein a combination of the common page address and the address of the copy block indicates a second page within the copy block;
wherein both the first page and the second page include valid copies of the user data.  

11.	(Currently amended)	A controller for controlling a memory device, comprising:
a processor configured to:
store user data in an original block of the memory device, and
when the original block becomes a closed block, generate a copy block by copying data of each page of the original block into a page having the same page address of a free block among free blocks of the memory device; and
a memory configured to store map data that include a logical address of the user data, an address of the original block, an address of the copy block, and a common page address,
wherein the common page address is a page address which is in common in the original block and the copy block, and
wherein a combination of the common page address and the address of the original block indicates a first page within the original block;
wherein a combination of the common page address and the address of the copy block indicates a second page within the copy block;
wherein both the first page and the second page include valid copies of the user data.  

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter.

Re claims 1 and 11, Kanno discloses managing open and closed blocks, and copying data from source blocks to destination blocks (¶ 169-172).  Watanabe discloses a page management table for identical blocks, wherein for identical blocks, the physical page field refers to the same relative page address (common page address) (¶ 30-32).  Bennett discloses wear-leveling, wherein the valid pages of a full block (closed block) is copied to a new free block, and the original full block is erased (¶ 47).  However, Kanno, Watanabe, and Bennett do not specifically disclose the particular combination of wherein the map data include a logical address of the user data, an address of the original block, an address of the copy block, and a common page address, wherein the common page address is a page address which is in common in the original block and the copy block, and wherein a combination of the common page address and the address of the original block indicates a first page within the original block; wherein a combination of the common page address and the address of the copy block indicates a second page within the copy block; wherein both the first page and the second page include valid copies of the user data.  Furthermore, this limitation, in combination with the other limitations of the claims, would not have been obvious over Kanno, Watanabe, and Bennett.
Dependent claims 2-10 and 12-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132